This is an original proceeding in habeas corpus for bail. Petitioner alleges he is unlawfully restrained by the sheriff of Okmulgee county; that he is charged with murder in said county and has been held by a committing magistrate without bail. That the proof of the commission of the capital offense is not evident nor the presumption great, and that he is entitled to bail.
The case is presented on a stipulation of facts and on oral testimony. Upon a consideration thereof, the court is of the opinion that the proof of the capital offense is not evident nor the presumption great, and that the petitioner is entitled to bail.
It is therefore ordered that petitioner be granted bail, and the same is fixed at the sum of $15,000, sureties to be approved by the court clerk of Okmulgee county. That upon the execution and approval of said bail the petitioner be discharged.